Miller, J.
(Maries Bracken filed his bill on the chancery side of the district court against the defendant, Daniel M. Parkinson, for the purpose of obtaining a decree to vacate a patent issued by the United States to said defendant. It appears in said bill, the answer of the defendant, as well as in a great mass of testimony, that the parties severally claimed a pre-emption for a quarter section of land; that, after repeated investigations and trials before the land officers at Mineral Point, during a period of about six years, the said land officers reported the testimony taken before them, with their opinion, recommending a division of the quarter section between them, assigning to each the portion which he claimed to have improved. After an additional investigation, a similar report and opinion of the said officers were adopted by the commissioner of the land office, and approved by the secretary of the treasury after a thorough examination of the evidence. In pursuance thereof, patents were issued to the respective parties. To vacate the patent to the defendant, this suit is brought.
By the act of congress’, prior to any entries being made under the privileges given, proof of settlement or improvement shall be made to the satisfaction of the register and receiver of the land district in which the lands now *695lie, agreeably to the rules to be prescribed by the commissioner of the general land office for that purpose. It being necessary that some tribunal or authority should be created to take the proofs, and pass upon them as presented by the claimant, for the benefit of the law, the .land officers were very properly, and according to the policy of the government in disposing of the public domain, authorized to perform this duty. The policy of the government is, to dispose of the public lands in such a plain and simple manner that every person, however illiterate, can transact his own business at the land office, without expense or unnecessary trouble, or the risk of litigation. It is also the policy to consider the acts and reports of the land officers, in the discharge of their duties, to be subject to the supervisory powers and control of the government at Washington, as the party from whom the title is to pass.
In the case of Wilcox v. Jackson, 13 Pet. 511, the supreme court of the United States, in answer to the argument that the decisions of the land officers in cases of pre-emption are conclusive, remarks, “that the acts of congress have given to the registers and receivers of the land offices the power of deciding upon claims to the right of pre-emption; that upon these questions they act judicially; that no appeal having been given from their decision, it follows as a consequence that it is conclusive and irreversible. This proposition is true in relation to every tribunal acting judicially, while acting within the sphere of their jurisdiction, where no appellate tribunal is created; and even when there is such an appellate power, the judgment is conclusive when it comes collateraEy in question, so long as it is unreversed.” From these remarks it is inferred that this decision sustained the proposition that there is no supervisory power over the opinions or acts of the land officers. We do not believe that the court so decided, or intended so to decide. The satisfaction of the officers upon the evidence is to be considered conclusive generally, and for all purposes re*696quired to insure to the claimant his title. It cannot be inferred or presumed that congress intended their finding in a case of pre-emption to be so conclusive as to require the government to issue the patent, or to deprive the courts of the power to administer justice between the parties. The inherent power of the courts is not to be destroyed by implication.
Congress has the sole power to declare the dignity and effect of titles emanating from the United States, and the whole legislation of the government in reference to the public lands, declares the patent to® be the superior and conclusive evidence of legal title. At law, the patent is conclusive. But if those who claim to hold the land against the patent can show that it issued by mistake, then the equity side of the court is the proper forum, and a bill the proper remedy to investigate the equities of the parties. Bagnell v. Broderick, 13 Pet. 436.
The' case of a pre-emption is different from that of a mere private entry. In the latter, a mistake would, probably, be merely clerical, and easily corrected. In the former, an investigation of proofs is required; the mind has to deliberate and pass upon the facts proven, and form a conclusion. In this the land officers act quasi judicially, and for this reason their decisions should not, after the title has passed, be disturbed, unless where they act beyond their jurisdiction or power, or in cases of fraud, or conclusive mistakes. When they act within their sphere or jurisdiction, every legal intendment is to be made in favor of their decision, and it is the duty of the court to require of the party complainant to make out a clear case of fraud or mistake. We cannot go into a detailed statement of the facts in this case, but we have examined the pleadings and evidence with diligence and care, and are fully satisfied that this is not such a case, either of fraud or mistake, as to authorize this court in disturbing the patent of the defendant. It is, therefore, considered by the court that the decree of the district court, dismissing the complainant’s bill, be affirmed.